                                                   ��i��[�
                                         �


                                                                                       ,   CLERK'S OfFJCf, U.S. DIST .. CT.
                                                                       I AT CHARLOTTESVILLE, VA
��-.                                IN THE UNITED STATES DISTRICT COUJ{T       FILED
                                   FOR THE WESTERN DISTRICT OF VIRGINIA
                                         CHARLOTTESVILLE DIVISION            ·JUN 2 41998
                                                                                            MOP,G
                                                                                            av·
         DINA M. PADULA,                                  )
                                                          )
                    Plaintiff,                            )
                                                          ) Civil Action No. 98-0047-C
         v. .                                             )
                                                          ) MEMORANDUM OPINION
         THE RECTOR AND VISITORS OF                       )
         THE UNIVERSITY OF VIRGINIA,
         .et aL,
                                                          )
                    Defendants.



                    This case is before the court on a motion by the plaintiff; Dina M. Padula ("Padula''), for

        a preliminary injunction pursuant to Rule 65(a) ofthe Federal Rules ofCivil Procedure. Padula

        filed suit against the Rector and VISitors ofthe University ofVrrginia, the University ofVrrginia

        Honor Committee ("Honor Committee"), and Kelly Mann (''.Mann") (collectively "the

        defendants") under 42 U.S. C. § 1983, alleging t]iat they violated her due process rights under the

        Fourteenth Amendment. Padula clainIS that she did not receive a fair hearing before she was

        expelled from the University ofVrrginia ("the University''). Padula now. asks the court to enter an

        injunction compelling the University to award her a diploma pending �al resolution ofher case. 1

        The court finds that, even ifthe balance ofhardships were to favor Padula, she has failed to show

        a grave or serious question as to whether the defendants violated her right to due process.

        Accordingly, the court denies Padula's motion.



                1
                Padula appealed the finding of guilt in her honor trial and the Honor Committee has
       granted her a new trial.



       Case 3:19-cv-00038-GEC Document 47-3 Filed 08/02/19 Page 1 of 8 Pageid#: 561                                 ?I·
,-                                                           L

                  On February 17, 1997, a teaching assistant in a psychology class at the University filed an

        honor violation charge againstPadula after she submitted a paper very similar to that of another

        student. No further substantive developments inPadula's honor case occurred until October,

        1997. 2 At that time, Padula, after inquiring as to the status ofher case, was informed that her

        "confrontation," a step in which the student investigative counsel confronts an accused student,

        would occur on November 5, 1997. Padula claims that defendant Kelly Mann, who was acting as

       Padula's "advisor,"3 providedPadula with a written copy of her rights on the day ofher

        confrontation but failed to explain those rights to her. Padula also states that she answered the

        investigative counsels' questions on Mann's advice. An InvestigativePanel ("panel") convened

        on January 27, 1998 to consider the charge againstPadula,• andPadula claims that she relied on.
---    Mann's advice to testify before the panel. The panel formally accusedPadula of an honor offense

       on that date and Padula requested a trial on February 4, 1997. Padula's trial subsequently was

       scheduled for March 1, 1998. 5 At two pre-trial conferences, a panel ruled to suppressPadula' s

       previous statements, as they had been given in violation of her right not to be compelled to testify


              2
                The defendants have stated that this delay was caused, in part, _by the fact that the
       charge against Padula was filed close to the spring semester examinations and the ensuing summer
       recess.
              3
                 According to the bylaws of the Honor Committee, advisors are to provide students
       involved in the honor process with emotional and confidential support and to provide neutral and
       impartial information.
               • The Honor Committee bylaws then in effect required the investigative panel to convene
       within three weeks after the beginning ofthe investigation.
              5
                Honor Committee bylaws required the trial to take place within two weeks of the
      student's request for a trial, absent extraordinary circumstances.

                                                         2


      Case 3:19-cv-00038-GEC Document 47-3 Filed 08/02/19 Page 2 of 8 Pageid#: 562
--     against herself A panel decided to reconsider this issue at a subsequent pre-trial hearing,

       however, based on letters submitted by Mann stating that she had supplied Padula with h er

       constitutional rights prior to Padula making her statements. 6 The panel subsequently ruled that

       Padula' s statements were admissible. The Honor Committee found Padula guilty following her

       trial on April 11, 1998, and she was expelled from the University. Padula appealed the decision

       arid the Honor Committee has granted her a new trial.7 Padula states that she has completed the

       course work necessary for a degree in Anthropology and that she wishes to attend graduate

       school in the upcoming academic year. She claims that she is unable to enroll in graduate schoo�

      however, without an undergraduate degree.



                                                        JI.
--            Padula argues that, because she would suffer more harm absent an injunction than the

      defendants would incur with an injunction, she need not show a likelihood of success on the

      merits in order to prevail on her motion. Padula argues that the balance of hardships weighs in

      her favor because she is unable to enroll in graduate school without an undergraduate diploma and

      the University will suffer no injury by granting her a diploma pending final resolution of her case.

      The University counters by arguing that the harm to Padula absent an injunction would be slight

      because she has been granted a new trial. The University also claims that an injunction would

      cause.it hardship because a University diploma could be revoked only by a meeting of the general

      faculty, which takes place only once a year in the spring, and that granting Padula' s motion would

             6
                 Mann previously had resigned as Padula' s advisor.
             7
�                As of the hearing on the present motion, no date had been set for Padula's new trial.

                                                        3


     Case 3:19-cv-00038-GEC Document 47-3 Filed 08/02/19 Page 3 of 8 Pageid#: 563
       damage the tradition of the University's honor system. The court finds, however, that, regardless

       of how it views the balance of hardships in this case, Padula has failed to show that her case raises

       grave or serious questions that the defendants violated her right to due process. The court,

       therefore, denies Padula' s motion.

              In deciding whether to issue a preliminary injunction, a district court must consider "(1)

      th� likelihood of irreparable harm to a plaintiff without an injunction, (2) the likelihood of harm to

      the defendants with an injunction, (3) the plaintiff's likelihood ofsuccess on the merits, and (4)

      the public interest." South C arolina Dept ofWildlife & Marine Resources v. Marsh, 866 F.2d

      97, 99 (4th Cir. 1989). The Fourth Circuit has held that when the harm to the plaintiff absent an

      injunction decidedly outweighs the harm to the defendant with an injunction, the plaintiff does not

      need to make a strong showing of success on the merits. See Blackwelder Furniture Co v Seilig
�-
      Mfg. Co, 550 F.2d 189, 195 (4th Cir. 1977). Even in such cases, however, the plaintiff is

      required to make a "strong showing that the case raises grave or serious questions." James A

      Merritt & Sons v Marsh, 791 F.2d 328, 330 (4th Cir. 1986).

              The Due Process Clause of the Fourteenth Amendment protects students "facing

      suspension or expulsion from a public educational institution." Gonnan v. University ofR.I., 837

     F.2d 7, 12 (1st <;::ir. 1988). Procedural due process in such circumstances requires the state to

     provide the student with advance notice, a fair opportunity to be heard, -and an impartial decision­

     maker.   £ee id.. ("Notice and an opportunity to be heard have traditionally and consistently been
     held to be the essential requisites of procedural due process."); Dixon v Alabama St Bd of

     Edlli;., 294 F.2d 150, 158 (5th Cir. 1961) ([D]ue process requires notice and some opportunity

     for hearing before a student at a tax-supported college is expelled for misconduct.");� .l!lli1.

                                                       4



     Case 3:19-cv-00038-GEC Document 47-3 Filed 08/02/19 Page 4 of 8 Pageid#: 564
--     Nash v Auburn Univ, 812 F2d 655, 66lc65 (11th Cir. 1987).

                 Padula argues that a number of procedural flaws deprived her of a·fair hearing before she

       was expelled from the University. 8 The court finds, however, Padula has failed to demonstrate a ·

      grave or serious question as to whether the defendants violated her due process rights. Padula

      admitted before the court that she received adequate notice of the ch �ges against her and that the

      decision-maker at her honor trial was impartial. Padula also does not claim that the defendants

      denied her an opportunity to present her case to the Honor Committee. 9 By Padula's own

      admission, therefore, the state accorded her all the due process she was due. Accordingly, as

      Padula has failed to show a grave or serious question as to whether the defendants deprived her of




--           8
                 Padula claims that she was denied due process because, inter a!ia, her case was not
      processed in a timely manner, in contravention ofHonor Committee procedures; her advisor
      failed to inform her of her legal rights; Mann breached her duty of confidentiality by informing an
      honor panel that she had informed Padula of her constitutional rights before Padula testified prior
     to her trial; the honor panel reversed its earlier decisions to suppress Padula' s statements
     contained in the. investigative log; she was not allowed to be present at pre-trial conferences; she
     was unable to argue to the Executive Committee that her case should not proceed because there
     were no extraordinary circumstances justifying the delays in its processing; former Honor
     Committee members were able to continue with her case even after their terms had expired; there
     is no procedure allowing for an appeal of the Honor Committee's decision to a non-student entity;
     and the Board ofVisitors has entrusted the honor system entirely to the University students and
     fails to supervise or provide guidance to the Honor Committee.
             9
                Significantly, Padula does not argue that the delays preceding her honor trial prejudiced
     her ability to present her case effectively. Rather, she claims that the delays have harmed her by
     hindering her ability to emoll in graduate school. While this result is unfortunate, the delays
     themselves, absent evidence that they prejudiced Padula' s ability to argue her case, do not
     constitute constitutional violations. � Cleveland Bd. ofEduc v Loudermill, 470 U.S. 532, 547
     (1985) ("A 9-month adjudication is not, of course, unconstitutionally lengthy p_eue.... The
     chronology of the proceedings set out in the complaint, coupled with the assertion that nine
     months is too long to wait, does not state a claim ofa constitutional deprivation."); In re
     Charlton, 834 F. Supp. 1089, 1093-94 (E.D. Wis. 1993); Stennetz v. Harper, 612 F. Supp. 423,
     432-33 (W.D. Ark.), .aff'..d, 794 F.2d 680 (8th Cir. 1985).

                                                        5



     Case 3:19-cv-00038-GEC Document 47-3 Filed 08/02/19 Page 5 of 8 Pageid#: 565
�      due process, the court denies her motion for a preliminary injunction. 10

               The court notes that it also would deny Padula' s motion on the ground that Padula does

       not seek to preserve the status quo through the issuance of an injunction. The purpose of a

      preliminary injunction is to preserve the status quo pending final resolution of a party's underlying

      claim. Meiselman v Paramount Film Distrib Corp , 180 F.2d 94, 97 (4th Cir. 1952). Here,

      Padula is a student accused of an honor offense awaiting resolution of her case by the honor

      system. Padula does not request the court to preserve this scenario, but rather asks the court to

      compel the University to award her a diploma. Based on the record before it, however, the court

      likely would not compel the awarding of a diploma even if Padula prevailed in her § 1983 claim.

              10
                  In her complaint and at the hearing on the motion befori the court, Padula argued that
       the defendants violated her right to substantive due process under the Fourteenth Amendment.
      Even assuming that her continued enrollment as a university student is a constitutional right
�-    justifying substantive due process review, Padula has failed to establish that the defendants acted
      arbitrarily in expelling her. See Regents of the Univ. ofM:ich. v. Ewing, 474 U.S. 214, 222-26
      (1985) (stating that, assuming that the plaintiff medical student "had a substantive right under the
      Due Process Clause to continued enrollment free from arbitrary state action," liL_ at 223, "[t]he
      question, then, is whether the record compels the conclusion that the University acted arbitrarily
      in dropping [the student] from the ... program." ill at 225). Padula has offered no evidence,
      and indeed does not even argue, that the honor committee that heard her case acted irrationally or
      failed to properly and conscientiously consider the evidence before finding her guilty. Padula also
      does not argue that the defendants were motivated by ill will. See Schuler v University ofMinn.,
      788 F.2d 510, 515 (8th Cir. 1986) (holding that, in order to establish a substantive due process
      claim, a student expelled for academic reasons had to show arbitrary and capricious conduct by
     proving either the lack of a rational basis for the university's decision ·or that the decision was
     motivated by bad faith or ill will). Rather, Padula argues, essentially, that the series of procedural
     defects outlined above, along with the fact that the Board of Visitors does not supervise the
     Honor Committee and provides no mechanism to appeal of the Honor Committee's decisions to
     an outside body, combined to make her expulsion arbitrary. As detailed above, however, Padula's
     complaints of procedural defects fail to raise a grave or serious question as to whether the
     defendants violated her due process rights. Additionally, the Board of Visitors' delegation of the
     administration of the honor system to students did not deprive Padula of due process. See
     Henson v Honor Comm of the Univ. of Va., 719 F.2d 69, 73 (4th Cir. 1983) (holding that the
     University ofVrrginia' s decision to entrust control of the honor system to its students did not
     deprive an accused student of due process).

                                                       6



     Case 3:19-cv-00038-GEC Document 47-3 Filed 08/02/19 Page 6 of 8 Pageid#: 566
       Rather, the court would order that Padula be given a new hearing on the merits of her honor
-�
       charge.



                                                        IlI.

                 For the foregoing reasons, Padula's motion for a preliminary injunction is denied. An

       appropriate order will enter this day.

                 ENTER: This 19th day of June, 1998.




                                                               �


                                                      CHIEF UNITED STATES DISTRICT JUDGE
 ,-.




                                                                                   A "ffl1J!: COPY, TESH:
                                                                              MOR�Mll . $COTT,. JR., C!.!:I!!{
                                                                                    : -W1
                                                                                      · PUT'/' CL!:!'i
                                                         7



       Case 3:19-cv-00038-GEC Document 47-3 Filed 08/02/19 Page 7 of 8 Pageid#: 567
                                        ��Y�IBl��
                                                                       �.




-                           IN THE UNITED STATES DISTRICT q)��:s OFFICE; !J,§. plsT. CT.
                                                                                   VA
                           FOR THE WESTERN DISTRICT OFVIRGrntfHARLOTH@Vl�lE,
                                                                 F I L E D
                                 CHARLOTTESVILLE DIVISION,
                                                                              JUN 2 419981
      DINA M. PADULA,                          )
                                               )
             Plaintiff,                        )
                                               ) Civil Action No. 98-0047-C
      v.                                       )
                                               )ORDER
      THE RECTOR AND VISITORS OF               )
      THE UNIVERSITY OF VIRGINIA,              )
      .et aL.,                                 )
                                               )
             Defendants.                       )



            In accordance with the memorandum opinion entered this day, it is hereby ORDERED

      AND ADJUDGED that the motion of plaintiff Dina M. Padula for a preliminary injunction is

      DENIED.

            ENTER: This 19th day of June, 1998.




                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                              !lY:
                                                                     i·
                                                               1\ rn!!E CfiF'f, '!l'i:GTi::
                                                          1,!0RGAM     S llTT, J� .• CU:RK
                                                                          •
                                                                     DEF 11//�


    Case 3:19-cv-00038-GEC Document 47-3 Filed 08/02/19 Page 8 of 8 Pageid#: 568              7
